Citation Nr: 0006854	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-00 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
kidney transplant residuals with coronary artery disease and 
hypertension, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the RO.  



REMAND

In an October 1997 decision, the Board granted service 
connection for hypertension.  In a November 1997 rating 
decision, the RO assigned a 10 percent disability rating for 
the service-connected hypertension under Diagnostic Code 7101 
(hypertensive vascular disease).  

In January 1998, the RO received treatment reports from the 
Medical College of Georgia for the period of December 1996 to 
October 1997.  These records showed that the veteran was 
diagnosed as having end-stage renal disease secondary to 
hypertension.  Additionally, these records indicated that the 
veteran had a kidney transplant in either September or 
October 1996 and a November 1996 private hospital discharge 
summary noted that a September 1995 cardiac catheterization 
showed mild to moderate single vessel coronary artery 
disease.  

In a February 1998 rating decision, the RO granted service 
connection for chronic renal failure as secondary to the 
service-connected hypertension and awarded a 100 percent 
disability rating, under Diagnostic Code 7530 (chronic renal 
failure), from August 1993 to October 1996, and 100 percent 
rating from October 1996, under Diagnostic Code 7531 (kidney 
transplant).  The rating decision also increased the service-
connected hypertension from 10 percent to 30 percent, under 
Diagnostic Code 7005 (arteriosclerotic heart disease), based 
on October 1996 reports from the Medical College of Georgia 
that indicated coronary artery disease.  In August 1998, the 
RO assigned a 30 percent rating for the service-connected 
kidney transplant residuals with coronary artery disease and 
hypertension.  

A February 1998 VA report of nephrological examination noted 
some increased proteinuria and creatine, possibly indicative 
of chronic rejection or recurrence of glomerular disease in 
the transplant kidney.  

A March 1998 VA report of nephrological examination noted an 
August 1996 right renal transplant and that the veteran was 
seen every three months at the Medical College of Georgia for 
follow-up.  The report also noted a history of radiation 
treatment for prostate cancer, persistent proteinuria and 
some blood in the urine.  The report noted diagnoses of 
possible renal tubular disorder, proteinuria from the renal 
transplant, hypophosphatemia and hypokalemia.  

However, a March 1998 medical statement from the Medical 
College of Georgia indicated the veteran's renal function was 
stable and that he had no symptoms.  The Board observes that 
no follow-up reports from the Medical College of Georgia more 
recent than March 1998 are associated with the claims folder.  

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§ 4.1 (1999).  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  Id.  
Where medical reports do not contain sufficient detail, the 
report must be returned for evaluation purposes.  38 C.F.R. 
§ 4.2 (1999).  

The Board observes that, as one of the rating criteria under 
evaluation of renal dysfunction, an evaluation of the 
veteran's diastolic and systolic pressure must be considered 
under Diagnostic Code 7101.  38 C.F.R. § 4.114a (1999).  
Also, consideration must be given to the level of kidney 
function (i.e., definite or marked decreased kidney 
function).  Id.  Other factors that must be evaluated include 
the effect on other organ systems, especially the 
cardiovascular, the veteran's general health, edema, weight 
loss and limitation of exertion.  Id.  

Furthermore, effective on February 17, 1994, the diagnostic 
codes for genitourinary disorders were updated.  Also, 
effective on January 12, 1998, the diagnostic codes for 
cardiovascular disorders were updated.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Where, as here, the rating criteria change during 
the course of an appeal, the RO must provide both the new and 
old rating criteria.  See 38 C.F.R. § 19.29(b) (1998).  The 
record does not indicate that the veteran has been provided 
both the new and old rating criteria for all relevant 
diagnostic codes.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
disability (variously described and rated 
in the record as hypertension, 
hypertensive vascular disease (essential 
arterial hypertension), chronic renal 
failure, coronary artery disease with 
hypertension and kidney transplant) since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include additional 
follow-up reports from the Medical 
College of Georgia.  

2.  After all relevant treatment records 
are obtained and associated with the 
claims folder, the RO should schedule the 
veteran for VA cardiovascular and renal 
examinations.  The physician conducting 
the renal examination should determine 
and report on the veteran's current level 
of kidney function, as listed in the 
current version of 38 C.F.R. § 4.115a, as 
well as the version in effect prior to 
February 17, 1994, as provided by the RO.  
The examiner should also indicate whether 
edema and albuminuria are present and, if 
so, to what extent, and to characterize 
the level of the veteran's generalized 
health by considering factors such as the 
presence of lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  
The examiner should also report all other 
organ systems with decreased functions, 
especially the cardiovascular.  The 
physician conducting the cardiovascular 
examination should evaluate and report on 
the veteran's current arteriosclerotic 
heart disease (coronary heart disease) 
and hypertension in terms of the 
diagnostic criteria in the relevant 
versions of Diagnostic Codes 7005 and 
7101.  All indicated tests must be 
conducted, including laboratory 
determinations of metabolic equivalents 
(METs) resulting in dyspnea, fatigue, 
angina, dizziness, syncope as well as 
diastolic and systolic readings.  The 
examiner should characterize any symptoms 
associated with hypertension, if 
detected, as definite, moderately severe 
or severe.  The examiner should also 
indicate whether cardiac hypertrophy or 
dilation was present, as indicated by 
electrocardiogram, echocardiogram or x-
ray studies.  The examiner should also 
report whether the veteran has a left 
ventricular dysfunction, and, if so, 
indicate the percentage of ejection 
factor.  The examiner should also report 
whether acute or chronic congestive heart 
failure is indicated, as well as any 
anginal attacks, especially on moderate 
exertion, myocardial insufficiency, 
coronary occlusion or thrombosis.  The 
examiner should also indicate if manual 
labor is feasible, or more than light 
manual labor is not feasible, or more 
than sedentary employment is precluded.  
The claims folder must be made available 
to and reviewed by the examiners, and the 
examiners should report whether the 
claims folder was indeed available and 
reviewed.  The examiners should discuss 
any relationship between the various 
cardiac and renal disabilities in the 
record, and determine which disability 
may be classified as predominant.  
Additionally, the examiner should 
indicate whether, from a medical point of 
view, the symptomatology associated with 
the disabilities is overlapping or 
duplicative, and if so, to what extent.  
A complete rationale for each opinion 
expressed must be provided.  The reports 
of examination should be associated with 
the veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations as 
well as any additional diagnostic codes 
which might be relevant.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  
The supplemental statement of the case 
should include an appropriate listing of 
all relevant issues as well as a 
discussion of the relevant evidence and 
the applicable law and regulations, 
including all relevant diagnostic codes, 
which the RO considered in arriving in 
its determination.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


